Thayer, J.
In the case of the United States against Egan and others the evidence shows that at the time of the alleged unlawful sale of 5.000 tickets complained of in the indictment, the Chicago, St. Paul & Kansas City Railway Company (of which company the defendants are the president and general passenger agent, respectively) had on sale and publicly advertised for sale two kinds of tickets from St. Paul to Chicago, — one class termed an “unlimited ticket,” sold for $11.50; and'the other a limited ticket, sold for $7. The published schedule, showing such rates, was on file with the interstate commerce commission, and was posted at the various stations and depots along the line of the road as required by law. These two classes of tickets, unlimited and limited, were accessible to every one who chose to buy them, so that there was no discrimination in the sale of either class of tickets. The government contends that the 5,000 tickets sold by the defendants at seven dollars each, were in reality unlimited tickets, and hence that the sixth section of the interstate commerce act was violated. The court is satisfied, however, from the uncontradicted evi*116dence in the ease, that there was a difference in the tickets sold hy the defendants, and those known and sold as unlimited first-class tickets. The latter class, under the rules and regulations of the company, entitled the holder to stop-over privileges, while under the undisputed evidence in the case the company had the right to insist that the holder of the tickets sold by the defendants as first-class limited tickets, should make a continuous passage. I think the railroad company had a right to insist upon a continuous journey when it was once undertaken by the holder of a limited ticket, even though the ticket was not punched in the margin so as to limit the period of use. The tickets sold by defendants were, therefore, in one sense limited tickets; that is to say, they were limited as to the privileges enjoyed by the holder, though not limited as to time of use.
Now, as the published schedules of rates did not specify what was meant by “first-class limited tickets,” and as the interstate commerce commission did not see fit when the schedule was filed to require the company to explain what was meant by that term, or to what privileges the holder was entitled, no case has been made out, in my opinion, warranting the submission of the case to the jury. The evidence in my judgment would not support a conviction under any of the counts of this indictment. The railroad company in question advertised for sale, “limited first-class tickets ” from St. Paul to Chicago for seven dollars, and the defendants have sold tickets between those points which were in fact limited as to privileges, by requiring a continuous journey to be made by the holder of the ticket, if the railroad company elected to enforce that requirement. It might have been in this sense that the .term “limited” was used in the published schedules filed with the commission, and there is no sufficient evidence in the case that it was not so used. The difficulty encountered in this case could probably be remedied by requiring a railroad company when it files its rate schedule with the commission, to specify clearly in the schedule what is meant by the term “limited tickets,” instead of leaving railroad companies to put their own construction on, and the public to speculate as to the meaning of, the term. The jury will be instructed to acquit the defendants on all of the counts in the indictment.